Title: To James Madison from Isaac Cox Barnet, 2 June 1801 (Abstract)
From: Barnet, Isaac Cox
To: Madison, James


2 June 1801, Bordeaux. Refers JM to enclosures in his 20 Mar. letter related to sentencing of three U.S. sailors to twenty-four years in chains. Reports sentence has been upheld; encloses copy of letter from minister of marine [not found]. Suggests matter must be negotiated by future U.S. minister to France. Sentence has not been executed yet; men remain in prison. In duplicate of previous letter, sent note on Captain Clifton, who has since been arrested at Corunna; particulars are enclosed. Capt. William Corran arrived at Bordeaux 21 May with schooner Mary from Ireland. Twenty-three U.S. vessels have arrived since 10 Apr., nineteen from U.S. with cargoes; however, market is dull. Mediterranean situation should attract produce. Has no reports of Tripolitan captures of U.S. ships. Twenty seamen have recently arrived from Barcelona, making a total of thirty needing support and means of returning to U.S. Has written and sent enclosed circular to masters of vessels in Bordeaux and addressed Dawson on subject. Arrival of first U.S. vessel was also day of local peace celebration (10 Apr.); exchanged best wishes with department prefect and other officials. Several U.S. sailors have been sent to Rochefort to sail with Admiral Bruix’s fleet; encloses letter from one. More seamen arrived in French merchantman; M. Pelletreau and he have failed to obtain their release; encloses copies of letters. Hopes Mountflorence’s efforts have been more successful. Complains of activities of crew and owners of brig Sally of Beverly and sends enclosure on same. Will continue confinement of Captain Burley until reply from Dawson or Murray; has also written to Williams at London. Learns that Dawson was well received by French government; transmits letter from Dawson. Has still received no letter from JM, but strictly follows Jefferson’s instructions.
 

   
   RC and enclosures (DNA: RG 59, CD, Bordeaux, vol. 1). RC 10 pp.; in a clerk’s hand, addressed and signed by Barnet; docketed by Wagner as received 26 July, with his notation: “Extracts for Mr. Livingston.” Numbered enclosures, partly in French, relate to officers and crews of the American ships Otter, Jefferson, Sally, and Paragon and also concern U.S. citizens impressed for service on board British vessel. Enclosure no. 6 tells of the difficulties encountered with Captain Burley of the Sally.



   
   A full transcription of this document has been added to the digital edition.

